Citation Nr: 1125093	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel










INTRODUCTION

The Veteran had active service from February 9, 1961, to April 19, 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that declined to reopen the previously denied claim of service connection for schizophrenia, undifferentiated type.

Although on his July 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that a hearing be scheduled in relation to his claim, in August 2010 correspondence, the Veteran withdrew that hearing request.  Accordingly, the hearing request is considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for schizophrenia was previously denied in July 1982 and September 1987 Board decisions.  

2.  The evidence received since the September 1987 final denial of service connection for schizophrenia is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving all reasonable doubt in the Veteran's favor, schizophrenia is manifested as a result of his period of active service.




CONCLUSIONS OF LAW

1. The July 1982 and September 1987 Board decisions that denied service connection for schizophrenia are final.  38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2010). 
      
2.  New and material evidence has been received to reopen a claim of service connection for schizophrenia.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a psychiatric disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to service connection for schizophrenia in a September 1980 rating decision.  The Board subsequently denied the Veteran's appeal on this issue in July 1982. The Board concluded that there was no indication that the Veteran had a psychiatric disorder in the service treatment records, nor was there evidence that he had experienced a continuous psychiatric disorder since service, as the medical evidence demonstrated only that he was seen for "apprehensiveness" in the year following discharge, as well as "insomnia" and "restlessness" in the years following discharge.  Those notations did not support the Veteran's claim that he had a chronic and continuous psychiatric disorder since service, and the claim was denied.  In August 1985, the RO declined to reopen the claim and in a September 1987 Board decision, the Veteran's appeal to reopen the claim was denied.  At the time, the Board concluded that the newly received evidence, including hearing testimony, private medical records referencing treatment for a psychiatric disorder, and lay statements stating that the Veteran had not suffered from any psychiatric disorder prior to service, were redundant of the evidence already of record and did not establish a medical nexus relating the current psychiatric disorder to service.   Although the RO determined in a June 2009 rating decision that new and material evidence sufficient to reopen the claim for schizophrenia had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

The claim for service connection for schizophrenia was previously denied in a July 1982 Board decision.  The Board declined to reopen the claim in September 1987.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100.  Thus, the July 1982 and September 1987 Board decisions are final. 

The claim of entitlement to service connection for schizophrenia may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board finds that the evidence received since the last final decision in September 1987 for schizophrenia is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes a March 2009 medical opinion in which the Veteran's current schizophrenia was determined to have had its onset during his active service.  The physician described the Veteran's current symptoms of nervousness, insomnia, anxiety, and fear, as well as apprehension and hallucinations.  The physician stated that the Veteran had experienced emotional trauma in service when he was assaulted by a sergeant and that since that time, he had suffered from obsessive and ruminating thoughts over the incident and with regard to the sergeant.  Because the Veteran had not been diagnosed with a psychiatric disorder prior to service, the physician determined that his current psychiatric problems likely had their onset in service.   

The Board finds the March 2009 positive private opinion to be evidence that is both new and material, as it provides a medical nexus between his current psychiatric disorder and his service.  At the time of the prior final denial, although there was evidence that the Veteran had been treated for some psychiatric symptoms shortly after service, and, in October 1984, the Veteran's psychiatrist had in fact stated that his psychiatric symptoms were related to the "intense suffering and sorrows" that he suffered in service, the medical evidence of record had not yet specifically related his current psychiatric symptoms to an assault in service.  Accordingly, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for schizophrenia is reopened. 

Service connection

Having reopened the Veteran's claim of service connection for schizophrenia, the Board must now consider whether entitlement to service connection is warranted on the merits.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that his psychiatric disorder had its onset in service.  Specifically, he contends that while in service, he was hit over the head with a clipboard by a sergeant and that he then began to experience fear and anxiety related to the incident and generally to being in the service.  He contends that he was granted weekend passes due to his mental state and had sought treatment from his local doctor, but that the treatment did not help.  Because of his mental state, he was released from active duty and was, therefore, never sent to basic training.

In this case, the evidence reflects that the Veteran served on active duty for less than 90 days.  Service treatment records reflect that on June 1958 and February 1959 pre-induction examination, the Veteran was found to be underweight.  Psychiatric examination was normal.  On February 1961 entrance examination and on April 1961 separation examination, psychiatric evaluation was normal.   

Post-service treatment records demonstrate that the Veteran sought treatment for possible psychiatric symptoms during service and shortly after his discharge from service.  In April 1980 and in August 1980, his private physician submitted a statement that he had first seen the Veteran on March 17, 1961, while still in service, as well as throughout 1961 up to February 1980, and that his eventual diagnosis was anxiety reaction, rule out schizophrenia.  In March 1961, he was treated for symptoms of nervousness, insomnia, anxiety, fear, and aggressive tendencies.  He had been prescribed schizophrenic medication.

A May 1980 VA examination report demonstrates that the Veteran was hallucinating a great deal.  His thought contents were disorganized and distorted.  He was diagnosed with schizophrenia, undifferentiated type, chronic.  

In October 1984, a different private physician stated the Veteran had been treated for chronic paranoid schizophrenia from May 1961 to April 1977.  The physician stated that the Veteran's symptoms during his first visit in the office included confusion, disorientation, fear, tremors, anxiety, despair, intranquility, and incoherence.  The physician felt that those symptoms were directly related to the intense "suffering and sorrows" that he had suffered during his service and that those symptoms had been aggravated over the years to such an extent that he had finally referred the Veteran to a psychiatrist.  The physician submitted treatment records showing the Veteran's symptoms throughout that time period and supporting his conclusion.

In March 2009, the Veteran submitted a statement from a different private physician stating that he had been treated by a psychiatrist for symptoms including nervousness, insomnia, anxiety, and fear.  He had marked decreased interest and pleasure in most activities and decreased concentration.  He had constant nervous tremors and was insecure and afraid.  He was scared to be in public and alert to every sound.  The physician stated that because the Veteran did not have a psychiatric problem prior to service, it was more probable than not that his current symptoms were related to the emotional trauma following the assault in service.  

To that effect, the Veteran also submitted numerous lay statements from his peers, neighbors, and previous school teachers stating that while in high school, he had not demonstrated any psychiatric problems and was a good student and athlete.   
After carefully reviewing all the evidence on file, the Board finds that there is a reasonable basis to relate the Veteran's current schizophrenia to his active service. 38 C.F.R. § 3.303(d).  The evidence of record shows the existence of currently diagnosed schizophrenia, credible evidence that the Veteran had not demonstrated any psychiatric problems prior to his entrance into service consisting of the Veteran's own recollections and the corroborating statement of his peers, neighbors, and former school teachers, and two private medical opinions indicating that the Veteran's current schizophrenia was caused by his period of active service. 

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for schizophrenia is warranted.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for schizophrenia is warranted.

Further inquiry could be undertaken with a view toward the development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).




ORDER

Service connection for schizophrenia is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


